15 N.Y.2d 604 (1964)
Wholesale Laundry Board of Trade, Inc., et al., Respondents,
v.
City of New York, Appellant.
S. LaRusso Sportswear, Inc., et al., Respondents,
v.
City of New York, Appellant.
Court of Appeals of the State of New York.
Argued October 13, 1964.
Decided November 19, 1964.
Leo A. Larkin, Corporation Counsel (Pauline K. Berger of counsel), for appellant.
Myron P. Gordon, David M. Bluestone, Stanley Israel and Jacob N. Kliegman for respondents in the first above-entitled action.
Kenneth W. Greenawalt, Raymond T. Munsell and Richard O. Scribner for respondents in the second above-entitled action.
Samuel Harris Cohen, I. Philip Sipser and Harry Weinstock for Local 1199, Drug and Hospital Employees Union, AFL-CIO, et al., amici curiๆ.
Gerard A. Navagh, Charles W. Merritt and Jonathan N. Brownell for New York Chamber of Commerce, amicus curiๆ.
Kenneth W. Greenawalt and Raymond T. Munsell for Commerce & Industry Association of New York, Inc., amicus curiๆ.
Concur: Chief Judge DESMOND and Judges DYE, FULD, VAN VOORHIS, BURKE, SCILEPPI and BERGAN.
In each of the above-entitled actions: Order affirmed, without costs; no opinion.